Citation Nr: 1549372	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the lumbar spine with recurrent back pain.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than February 25, 2015, for the grant of service connection for radiculopathy of the left lower extremity.

5.  Entitlement to an effective date earlier than February 25, 2015, for the grant of service connection for radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

In August 2006, the Veteran requested an increased rating for a service-connected spinal disability.  In December 2010, the Board remanded the spinal rating issue for further development.  Thereafter, in March 2013, the Board denied the increased rating.  The Board also severed and remanded the issue of service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain.  Subsequently, the Board denied service connection for a neurological disorder in a November 2013 decision.

The Veteran appealed to the Veterans Claims Court.  In March 2014, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the issue of an increased evaluation for osteoarthritis of the lumbar spine for additional development in compliance with the JMR instructions.  In August 2014, the Board remanded the issue consistent with the JMR.

In November 2014, the Court Clerk granted a second JMR remanding the issue of service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain for additional development in compliance with the JMR instructions.  In a February 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for radiculopathy of the right and left lower extremities and assigned initial disability ratings of 10 percent each.  Subsequently, in July 2015, the Veteran filed a notice of disagreement (NOD) to the effective dates assigned for the now service connected lower extremities. 

The appeal is REMANDED to the AOJ.  


REMAND

In an April 2015 letter, the Veteran requested that VA obtain the most recent VA Medical Center (VAMC) treatment records.  Further, in an April 2014 Additional Evidence Response Form, he specifically requested that after VA obtains the outstanding treatment records that the case be remanded to the AOJ for initial review.  As such, remand is necessary to obtain the most recent VA treatment records from February 2015 and for initial consideration by the AOJ.

Further, as noted above, in July 2015 the Veteran filed a NOD to the initial effective dates assigned for the now service connected lower extremities.  To date, a statement of the case (SOC) has not been issued.  Where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that a SOC be issued.  See 38 C.F.R. §19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the period from February 2015 to the present.

2.  Thereafter, after any additional development deemed warranted, readjudicate the issues of an increased evaluation for osteoarthritis of the lumbar spine with recurrent back pain, and higher initial evaluations for radiculopathy of the left and right lower extremities.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

3.  Provide the Veteran and his attorney with a SOC pertaining to the issues of earlier initial effective dates for radiculopathy of the left and right lower extremities.  Advise him that he must file a substantive appeal within 60 days.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

